Citation Nr: 1612275	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO. 10-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a stomach disability.

2. Entitlement to service connection for a chronic disability productive of balance problems, to include as secondary to a service-connected disability.

3. Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

4. Entitlement to service connection for disability of the bilateral upper extremities, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May
2008 and July 2009 rating decisions of the Hartford, Connecticut Department of
Veterans Affairs (VA) Regional Office (RO). During the course of the appeal, the claims file was transferred to the RO in Des Moines, Iowa, which now has jurisdiction over the claims on appeal.

In September 2013, the Board remanded the case to afford the Veteran a personal hearing. The Veteran testified before the undersigned Veterans Law Judge (VU) at a hearing via videoconference in January 2014. However, the Board was unable to produce a written transcript, of the hearing due to audio technical difficulties in its Digital Audio Recording System. The Veteran declined an opportunity to testify at another hearing. 

In October 2014, the Board granted service connection for disability of the bilateral lower extremities and remanded the remaining issues for additionally development. Upon further development, the RO granted service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) in a September 2015 rating decision. 

The case has been returned to the Board for further appellate review.
This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. A stomach condition, to include GERD was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the record contains no indication that the Veteran's post-service stomach condition is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.

2. A chronic disability productive of balance problems was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the record contains no indication that the Veteran's post-service disability productive of balance problems is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.

3. Hypertension was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the record contains no indication that the Veteran's post-service hypertension is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.

4. A disability of the bilateral upper extremities, to include Raynaud's disease, was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the record contains no indication that the Veteran's post-service hypertension is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.



CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a stomach disability are not met or approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2014);	
38 C.F.R. § 3.303 (2015).

2. The criteria for the establishment of service connection for a chronic disability productive of balance problems, to include as secondary to a service-connected disability are not met or approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for the establishment of service connection for hypertension, to include as secondary to a service-connected disability are not met or approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.303 (2015).

4. The criteria for the establishment of service connection for disability of the bilateral upper extremities, to include as secondary to a service-connected disability are not met or approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2014); 	
38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A.	
§ 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). The notice requirement was met in this case by pre-adjudication letters sent to the Veteran in October 2007 and January 2009.

VA has also satisfied its duty to assist. This duty includes assisting in the obtaining service treatment records, all potentially relevant pre-and post-service treatment records, and providing an examination, when necessary. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c). Here, the claims file contains the Veteran's service treatment records, and all potentially relevant post-service medical records, both VA and private, which remain available. In addition, as directed by the October 2014 remand, missing VA treatment records were associated with the record; the Veteran was afforded VA medical examinations and medical opinions were obtained. These opinions are adequate to decide the claims as they were based upon consideration of the Veteran's pertinent medical history, including his lay assertions, and because they sufficiently inform the Board of the experts' medical judgment on the medical questions at issue, as well as the experts' essential rationale for the opinions. These opinions are sufficient to allow the Board to make a fully informed determination. See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012); Stefl v. Nicholson, 21 Vet. App. 123, 123 (2007).

The agency of original jurisdiction (AOJ) has substantially complied with the remand orders and satisfied the duty to assist. Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2015). 

Merits of the Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 	
§ 3.303(a). Service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation. 38 C.F.R. § 3.310(b).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard. See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes. 38 C.F.R. 	
§ 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Walker, 708 F.3d at 1338. Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson,	
21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 	
78 F.3d 604 (Fed. Cir. 1996) (per curiam); see Madden v. Gober, 125 F.3d 1447 (Fed Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Stomach disability

The preponderance of the competent and probative evidence is against a finding that the Veteran's currently diagnosed stomach condition was incurred in or aggravated by service, or proximately due to, or aggravated by a service connected disability. 

The Veteran was diagnosed with GERD in October 2011, therefore he has a current diagnosis and the first element of service connection is satisfied. GERD is not listed among the chronic diseases under section 3.309(a), therefore service connection cannot be presumed under 38 C.F.R. § 3.307, nor can it be established under the relaxed "continuity of symptomatology" evidentiary standard under 38 C.F.R. 	
§ 3.303(b). Rather, a relationship must be found under the three-element test discussed above.

The Veteran contends that his stomach problems, including GERD, are directly related to service. See the August 2009 Veteran statement in support of claim. However, his STRs are silent for any complaints, treatment or diagnoses of any stomach conditions or other gastrointestinal conditions. The report of medical examination upon discharge does not note any stomach conditions. 

Post treatment records show that the Veteran was evaluated for a two month history of burning epigastric and stomach pain. See the July 2003 VA treatment records. At that time, the examiner noted a very small sliding hiatal hernia with mild gastric reflux. The Veteran received medication and treatment, which continued through 2008.

The Veteran was afforded a VA examination in July 2015. During the examination, the Veteran stated that he had symptoms of reflux and nausea and he also noted stated that he took Omeprazole for this condition daily. It was noted that the Veteran did not have an esophageal stricture, spasm of esophagus or an acquired diverticulum of the esophagus. The examiner diagnosed the Veteran with GERD and no other stomach condition was noted. The examiner opined that the Veteran's GERD was less likely than not related to service. 

In support of her opinion, the examiner noted the Veteran's history of ETOH (alcohol) abuse and past medical history of cocaine abuse. She further noted that the Veteran's GERD condition is multifactorial and one of the most common causes of GERD is obesity. She noted that the Veteran's body mass index (BMI) was 35.12.

The examiner also determined that the Veteran's stomach condition was not aggravated by any of the Veteran's service-connected disabilities. She determined that the medical evidence does not indicate any evidence of a hiatal hernia condition and the GERD has been stable for years and not aggravated by his service-connected conditions or medications that he is taking for his service-connected conditions. 

While the Veteran has a stomach condition, the record does not contain evidence of an in-service injury, event or disease. Relevant complaints, treatment, and/or diagnoses of a stomach condition are not shown in the record until 2003, more than three decades after the Veteran's military discharge in February 1971.

There is also no evidence that the stomach disorder was chronic or characterized by continuous symptoms. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

The lay and medical evidence does not demonstrate that the Veteran's symptoms of a stomach disorder have been continuous since separation from service in February 1971. There were no complaints, diagnosis or treatment for any stomach disorders until 2003. The absence of post-service complaints, findings, diagnosis or treatment for approximately thirty-two years after service is one factor that tends to weigh against a finding of continuous symptoms of a stomach condition. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability). Therefore, the Board finds that there is no in-service injury, event or disease and the second element is not satisfied.

The preponderance of the evidence is against the claim for service connection for a stomach condition and the appeal is denied. 

Chronic disability productive of balance problems

The Veteran does not have a diagnosis of a chronic disability productive of balance problems that was incurred in or caused by service, or proximately due to, or aggravated by a service connected disability. Without a current diagnosis, service connection cannot be granted. See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); see also Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

The Veteran contends that he has balance problems due to acoustic trauma to his inner ear from an explosion in service. See the August 2009 Veteran statement in support of claim. However, STRs are silent for complaints, treatment, or diagnoses of any balance issues. The Board notes that bilateral hearing loss and tinnitus secondary to acoustic trauma are service connected.

The Veteran displayed balance symptoms, which have not been attributed to any diagnosed disorder. At a VA audiological consultation in April 2011, the Veteran reported occasional difficulty with balance. See the April 2011 VA treatment record. He denied a history of falls, otalgia, otorrhea and vertigo. During his July 2011 VA audiology examination, the Veteran denied vestibular symptoms. The April 2012 VA diabetes examination report documents the Veteran's complaint that the numbness in his feet impacts his balance on uneven ground, and the examiner's notation of the Veteran having mild imbalance with tandem walk.

The Veteran was afforded a VA ear/balance condition examination in July 2015. Upon review of the Veteran's records and examination of the Veteran, the examiner determined that the Veteran's claimed balance condition has been based on subjective rather than objective findings. During the examination, the Veteran reported that his balance condition started in 1969, which is before any of his service connected conditions. The examiner opined that the Veteran claimed balance condition was less likely than not incurred in or aggravated by service. 

Subsequent to the VA examination, the Veteran underwent a VA consultation. The Veteran denied having spinning or vertiginous episodes. The examiner noted that although the Veteran stated that he had dizziness, it appeared that dizziness was "not so much the issue but just balance issues." See the February 2016 VA treatment record. 


Service connection is granted for disease or injury in service where such incidents have resulted in disability. See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310. Thus, where, as here, medical evidence does not establish that the Veteran has a balance condition; there can be no valid claim for service connection on any basis. See Brammer, 3 Vet. App. 223, 225; see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes). Consequently, the claim for service connection for a balance condition must be denied on direct and secondary bases.

Hypertension

The preponderance of the competent and probative evidence is against a finding that the Veteran's currently diagnosed hypertension was incurred in or aggravated by service, or proximately due to, or aggravated by a service connected disability.

The Veteran was first diagnosed with hypertension in 2001. See the April 2001 VA treatment record. The Veteran has a current disability and the first element of service connection is satisfied. Hypertension is not listed among the chronic diseases under section 3.309(a), therefore service connection cannot be presumed under 38 C.F.R. § 3.307, nor can it be established under the relaxed "continuity of symptomatology" evidentiary standard under 38 C.F.R. § 3.303(b). Rather, a relationship must be found under the three-element test discussed above.

The next question is whether there is evidence of incurrence or aggravation of a disease or injury in service. His STRs are silent for complaints, treatment or diagnoses of hypertension. The December 1970 separation report of medical history does not indicate any hypertension condition. 

The Board finds that hypertension was not present during the Veteran's active duty or manifest to a compensable degree within the first post-service year. 

Rather, the Veteran contends that his hypertension is related to his service-connected disabilities, including diabetes and PTSD. See the August 2009 Veteran statement in support of claim. He reported that his hypertension had its onset in the 1980's, for which he received VA treatment. However, post service treatment records indicate that the Veteran was diagnosed with hypertension in 2001, which was adequately controlled with medication. See the April 2001 VA treatment record. Although the record fails to show the approximate date of hypertension diagnosis, the note that the Veteran's hypertension was adequately controlled in April 2001 is clear indication that he was diagnosed with hypertension before that date.

The Veteran was diagnosed with diabetes in January 2001 and PTSD in November 2003.

The Veteran underwent a VA diabetes examination in April 2012. That examiner determined that the Veteran did not have hypertension that was likely due to his diabetes mellitus. 

In July 2015, the Veteran underwent a VA examination to determine the etiology of his hypertension. During the examination, the Veteran reported that he had been diagnosed with hypertension in the early 1980's, but was not treated for it. See the July 2015 VA hypertension examination. Upon review of the Veteran's records, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by an in-service injury, event or illness. The rationale provided was that the Veteran's STRs lack evidence of hypertension and the Veteran was diagnosed three decades after discharge from service. 

Regarding secondary service connection, the examiner also opined that the Veteran's hypertension was not proximately due to or the result of the Veteran's service-connected disabilities, to include diabetes and PTSD.

The examiner reviewed data from the Mayo Clinic and the National Institute of Health and noted that research has been unable to pinpoint specific causes of hypertension. She noted that the research shows that risk factors, such as age, race, sex, obesity, inactivity, family history, tobacco use, sodium sensitivity intake, excessive alcohol use and stress contribute to the etiology of hypertension. In this case, the Veteran is approximately 65 years old, African-American, and obese with a BMI equal to 35.12. See the May 2001 through June 2006 VA treatment records. Additionally, he has a history of tobacco use and excessive alcohol use. Id. The majority of his risk factors are consistent with those noted by the examiner.

The Veteran has not produced competent medical evidence in support of his claim that his currently diagnosed hypertension is caused or aggravated by his service-connected disabilities, including diabetes and PTSD. 

The Veteran claims that his hypertension is secondary to service-connected diabetes and hypertension. However, while the Veteran is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (2009). Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection. 

As the preponderance of the evidence is against the claim for service connection for a hypertension, to include as secondary to service-connected disabilities, including diabetes and PTSD, the benefit of the doubt rule does not apply. See 38 U.S.C.A. 	 § 5107 (West 2014).


Disability of the bilateral upper extremities

The Veteran does not have a diagnosis of a disability of the bilateral upper extremities, to include Raynaud's disease that was incurred in or aggravated by service, or proximately due to, or aggravated by a service connected disability that was incurred in or caused by service, or proximately due to, or aggravated by a service connected disability. Without a current diagnosis, service connection cannot 
be granted. See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); see also Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

The Veteran contends that he has a disability of the bilateral upper extremities due to his service-connected diabetes. See the August 2009 Veteran statement in support of claim. Although the Veteran has documented complaints of a disability of the bilateral upper extremities, he does not have a diagnosis. At a VA diabetes examination in April 2012, the examiner noted that the Veteran did not have any pain, numbness or parathesis in his bilateral upper extremities. The examiner also noted that the Veteran did not have an upper extremity diabetic peripheral neuropathy. There was no sensory deficit in the upper extremities. 

The Veteran was afforded a VA examination in July 2015. During the examination, the Veteran alleged having Raynaud's disease in his fingers, with an onset in 2006. However, the examiner noted that the Veteran's symptoms were subjective in nature with no objective findings. She determined that the Veteran did not have a diagnosis of a disability of bilateral upper extremities, to include Raynaud's disease. The examiner noted that the Veteran's description of his condition, such as "my fingers tend to turn white on the tips after I was my hands with cold water" do not meet the diagnostic criteria for Raynaud's disease. She opined that the Veteran's claimed condition was less likely than not related to or caused by an in-service injury or event, and less likely than not incurred in or caused by . The examiner further opined that the Veteran's claimed disability of the bilateral upper extremities was not proximately due to or the result of the Veteran's service-connected disabilities, to include diabetes.

Service connection is granted for disease or injury in service where such incidents have resulted in disability. See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310. Thus, where, as here, medical evidence does not establish that the Veteran has a disability of the bilateral upper extremities, to include Raynaud's disease; there can be no valid claim for service connection on any basis. See Brammer, 3 Vet. App. 223, 225; see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes). Consequently, the claim for service connection for a disability of the bilateral upper extremities must be denied on a direct and secondary bases.

Raynaud's disease is a chronic disability listed in 38 C.F.R. § 3.309(a) and is entitled the relaxed evidentiary standard under section 3.303(b). However, as there is no diagnosis of Raynaud's disease, this standard does not apply here.


ORDER

Service connection for a stomach disability is denied.

Service connection for a chronic disability productive of balance problems, to include as secondary to a service-connected disability is denied.

Service connection for hypertension, to include as secondary to a service-connected disability is denied.

Service connection for disability of the bilateral upper extremities, to include as secondary to a service-connected disability is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


